ORDER
PER CURIAM.
Demetrius Alan Brown (“Movant”) appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief following an evidentiary hearing. Movant argues the motion court erred in denying his request for post-conviction relief because trial counsel was ineffective for failing to call a witness, and the trial court erroneously enhanced his stealing offense from a misdemeanor to a felony. Movant raises two points on appeal. In Point I, Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because trial counsel was ineffective for failing to call his mother as an alibi witness. In Point II, Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because the trial court erroneously enhanced his conviction for stealing a credit card from a misdemeanor to a felony and sentenced him to a term of imprisonment that exceeds the maximum punishment permissible by law.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Missouri Supreme Court Rules (2016), unless otherwise indicated.